Case 2:17-cv-02317-HLT-JPO Document 83-1 Filed 11/13/18 Page 1 of 8




                                                            EXHIBIT 1
Case 2:17-cv-02317-HLT-JPO Document 83-1 Filed 11/13/18 Page 2 of 8
Case 2:17-cv-02317-HLT-JPO Document 83-1 Filed 11/13/18 Page 3 of 8




REDACTED
Case 2:17-cv-02317-HLT-JPO Document 83-1 Filed 11/13/18 Page 4 of 8



   REDACTED
Case 2:17-cv-02317-HLT-JPO Document 83-1 Filed 11/13/18 Page 5 of 8
Case 2:17-cv-02317-HLT-JPO Document 83-1 Filed 11/13/18 Page 6 of 8
Case 2:17-cv-02317-HLT-JPO Document 83-1 Filed 11/13/18 Page 7 of 8
Case 2:17-cv-02317-HLT-JPO Document 83-1 Filed 11/13/18 Page 8 of 8
